Title: From Louisa Catherine Johnson Adams to George Washington Adams, 12 December 1823
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 12 Decbr. 1823
				
				I send you a sheet of journal my Dear George which you can read to your Grandfather if you please or such parts of it as you think fit—I shall address it to you thro’ the winter which I think will be more prudent and I wish that you could coax y. Grandfather to give you all that I have written as I think it would be safer in your possession in case of accidents—Journal 30 Novbr. 1823In a righteous cause we brave both good and ill—Obey Gods Laws, and act with virtue still—The Session opens with me pretty much as it does with Congress that is to say with a constant alternation of chill and fever or hot and cold fits and struggling to shake of the domineering ill which teazes and disturbs me—with the additional aggravation of being thought to suffer in consequence of the contest which at present occupies the attention of the Nation—for which in fact I care very little, more especially since I have acquired the certainty of our perfect independence in point of fortune to ensure of our future comfort—My ideas on this subject are these—In the eight years of Mr. A——s service as Secretary of State, independent of all his former public services he has done more to establish his fame and to deserve the gratitude of the Nation than any man in the Country—In this respect he has little, in fact nothing to gain and should he lose the election which is most likely from present appearances the disgrace will not fall upon him but heavily on that very enlightened Country and people who could not discriminate between sterling worth and base intrigue—For him therefore I consider a private station as glorious as the Chief Magistrates Chair and as far as I am concerned is in comparison perfect freedom to the prison house of state—As usual a stormy winter is foreboded and it is whispered that a caucus is to be called immediately to counteract the effect produced by the elections in N. Y, or rather with a view to intimidate the Legislature of that State and force them to support the Caucus Candidate—The War party will be very active to maintain its independence from all others and will probably the weight of the battle in the beginning will probably be between these two—The City will be crowded and the Ladies are hailed with pleasure as the medicine which is to sooth and calm the turbulent spirit which is likely to be roused by party feeling—Mrs Monroe is dangerously ill and the House of the President will probably be closed at least for some time There are no foreign Ministers Mr Crawford quite out of health The Sec of the Navy in lodgings, and Judge Thompsons family sick—You can judge of the brilliant prospect of gayety for the Winter in addition to which Mr Brown is going to France—I have determined to have my parties once a fortnight as I am not able to undertake it oftener & what all these strangers are to do for amusement I do not know—1st. This day Congress meets and it is expected that the Session will be one of the most important that have passed for many years—It was ushered in by a melancholy event—Mr Greuhm the Minister from Prussia expired at five oclock this morning & the official communication was made in great style by the Barons Tuylle & Stackelberg—In the afternoon Mr A. went to announce it to the President of the Senate & the Speaker of the House and in the eveng. Baron Stackelberg called to make arrangements with Mr A. about the funeral—Tis singular that one of the Representatives of the holy Alliance should have died the very day of the first meeting of a Congress which is likely to be called upon to resist the encroachments of these rapacious Sovereigns and I hope it is ominous of the defeat—He was a good and amiable man and the situation of his poor wife is really pitiable—added to which it is rumoured that he has not left her in good circumstances—The Speaker Mr Clay was elected by a majority of 1139. votes Mr Taylor having declined—Mr Barbour was sent forward as a trial of Mr Crawfords strength and the issue has not been favourable Poor man he is in dreadful health and at this moment confined to his house by a dreadful inflamation in his eyes brought on by the quantity of digitalis which he took during his illness—Mr Clay it is said is in very bad health likewise but much better than report led us to expect—Genl. Jackson is expected every day—The struggle is terrific when it overacts the great the small & the brave—Numerous visits—2. Received a number of visits after which I went to see the poor Widow but did not see her—She is at Mr Lee’s and the young Ladies are very kind to her—Saw Mrs Frye whose children have the measles but are getting well over it—Mr A. dined with Mr Petry—The Presidents message went in today but I have heard nothing about it—Received a present from my Sister Boyd at Mackinaw of an Indian Pipe for Mr A. with a petition to procure the situation of Collector for her husband—Mr Steward also wants to change his situation and wishes to be made Pay Master—Mr A. went again to the P. of the Senate and the Speaker of the H. R. expressly at the request of the Members of the Corps Diplomatique to announce that the funeral of Mr Greuhm would take place tomorrow at eleven oclock—This is a very disagreeable business and it will probably give rise to many unpleasant remarks—and give opportunity to renew the question which has for some time lain dormant upon ettiquette—it is however unavoidable in this instance—he has merely been the medium of communication & Congress must suggest what they think proper. He stayed out until eleven oclock—Mary has been so good as to copy my journal—My sight is so bad I cannot neither see to read or write and I do not feel as much at liberty as I have hitherto done to give my opinions on passing subjects—Your Uncle Tom is furious about an attack made on him and his Department during his absence and has finally resolved to give up his place and no longer to abide in the land of Sodom and destruction—Love to all and much affection to yourself from / Your Mother
				
					L C A—
				
				
			